DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.

Response to Amendment
Claims 1-7 are pending in the application.
-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1, 6 and 7 with limitations not disclosed by the prior art of record used in the rejections.

Response to Arguments
Applicant’s arguments with respect to the Izawa art lacking a feedback shift control of the transmission have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a control device for a continuously variable transmission having a controller configured to execute a feedback shift control of the transmission on a basis of an actual value representing a state of the transmission; perform a lead compensation of the feedback shift control when a state where a front-rear vibration occurs is determined by determining a presence or absence of the state where the vibration occurs; and change a peak value frequency of the lead compensation according to a speed ratio of the transmission and in combination with the limitations as written in claim 1.
-(as to claim 6) a control method for a continuously variable transmission by executing a feedback shift control of the transmission on a basis of an actual value representing a state of the transmission; performing a lead compensation of the feedback shift control when a state where a front-rear vibration occurs is determined by determining a presence or absence of the state where the vibration occurs; and changing a peak value frequency of the lead compensation according to a speed ratio of the transmission and in combination with the limitations as written in claim 6.
-(as to claim 7) a control device for a continuously variable transmission having feedback control means for executing a feedback shift control of the transmission on a basis of an actual value representing a state of the transmission; lead compensation means for performing a lead compensation of the feedback shift control when a state where a front-rear vibration occurs is determined by determining a presence or absence of the state where the vibration occurs; and peak value frequency determination means for changing a peak value frequency of the lead compensation according to a speed ratio of the transmission and in combination with the limitations as written in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 13, 2021